                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DNISION

                                              NO. 5:19-CT-3012-M



BRADLEY LEAK,                                            )
                                                         )
                              Plaintiff,                 )
                                                         )
           v.                                            )                            ORDER
                                                         )
NORTH CAROLINA DEPARTMENT OF                             )
PUBLIC SAFETY, TINA CAMERON,                             )
CATHY.SWAIM, MEREDITH                                    )
ELLINGTON, and MICHAEL DITTA,                            )
                                                         )
                              Defendants. 1              )



         This matter is before the court on defendants' motion to dismiss for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6) (DE 26). The issues raised have been fully

briefed and in this posture are ripe for decision. For the reasons that follow, the court grants

defendants' motion to dismiss.

                                       STATEMENT OF THE CASE

         Plaintiff, a state inmate proceeding pro se, commenced this action by filing a complaint on

January 8, 2019, asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983,

Title II of the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12131 and 12134, and the

Rehabilitation Act, 29 U.S.C. § 794 (DE 1).                     Plaintiff alleges defendants Tina Cameron



          Petitioner names ''North Carolina Department of Public Safety" (''NCDPS"), "Ms. Cameron," "Ms. Swaim,"
"Ms. Ellison," and "Mr. Ditta" as defendants in this action. (See Pet. (DE 1) at 1). While NCDPS was not originally
listed as a defendant, it should be so listed. Counsel for defendants represents that defendants' full and correct names
are as follows: Tina Cameron, Cathy Swaim, Meredith Ellington, and Michael Ditta. The court has constructively
amended the case caption to reflect the correct respondents in this action and will direct the clerk to so amend the
caption of the docket.




            Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 1 of 13
("Cameron"), the New Hanover Correctional Center (''New Hanover CC") program director, and

Cathy Swaim ("Swaim"), a New Hanover CC program supervisor, forced defendant to take a job

assignment in the prison Plaintiff further alleged defendant Meredith Ellington ("Ellington"), an

ADA coordinator in Raleigh, denied plaintiff benefits under the ADA, and defendant Michael

Ditta ("Ditta"), the New Hanover CC superintendent, discriminated against plaintiff. Plaintiff

does not provide any allegations against the NCDPS.           Plaintiff claims defendants' actions

constitute violations of the ADA, the Rehabilitation Act, and the Fourteenth Amendment.

Plaintiff indicates he is suing defendants in both their official and individual capacity. As relief,

plaintiff seeks an injunction directing defendants to change their policy on forcing inmates with

disabilities to work a job assignment without being disciplined or charged $10.00 for a write-up.

Plaintiff also seeks unspecified money damages pursuant to the ADA.

        The court conducted its :frivolity review of plaintiffs complaint on July 8, 2019, and

allowed the action to proceed. Defendants Cameron, Swaim, and Ditta filed an answer to the

complaint on November 8, 2019. On December 18, 2019, defendants filed the instant motion to

dismiss the complaint, arguing the complaint fails to state a claim on which relief can be granted.

Plaintiff filed an unsigned response in opposition only then alleging that he is disabled due to his

diabetes, HIV, and chronic back pain. On January 21, 2020, the court directed plaintiff to file a

signed response, and on February 11, 2020, plaintiff filed an identical copy of page two from his

previously unsigned response with his signature included at the bottom. Thus, the motion was

fully briefed.



                                STATEMENT OF THE FACTS

                                                 2




          Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 2 of 13
        Plaintiffs factual allegations are set forth in full below:

        Cameron discriminated against when she told me that [ADA] doesn't have nothing
        to with disability. I gave her permission and there to check my medical records,
        they also force me to take a job assignment, because if I didn't they would of
        discipline me as wrote me up and charge me $10 because their policy states that I
        can't refuse a job. On 11-8-18 and 12-10-18 she called me to her office about this.
        I have a chronic disease as you see, and a chronic disc disease in my back [.]

        Swaim she also discriminated against as she told me the same as [ ] Cameron and
        then [] Swaim told that I suppose to have seen someone about [ADA], but I never
        did. I also saw her on 11-8-18 and 12-10-18 she sign off on the [ADA] report she
        force me discipline and charge $10 or possible seq time.

        [Ellington] who is the [ADA] Coordinator in Raleigh She denied me [ADA] but I
        sent them the Radiology report with the grievance, and they ignored it. I gave her
        permission to look into my medical records also. The department of Justice is
        authorized to investigate complaints under [ADA] which prohibits discrimination
        against people with disabilities pursuant to 42 U.S.C. [§§] 12131 [and] 12134.

        Ditta as the superintendent he also is discriminated as an authority who acting under
        the color of state law, and "have exercised power" [possessed] by virtue of the state
        law and made possible only because the wrong doer is clothed with the authority
        of state law.

(CompL (DE 1) at 5-6). 2

                                       COURT'S DISCUSSION

A.      Standard of Review

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests whether the

complaint is legally and factually sufficient. Ashcroft v. Igbal, 556 U.S. 662, 677-78 (2009);

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). "To survive a motion to dismiss, the

complaint's '[f]actual allegations must be enough to raise a right to relief above the speculative

level'-that is, the complaint must contain 'enough facts to state a claim for relief that is plausible


2
 Plaintiff also submitted eight pages of grievance procedure documentation, an Inmate Reasonable Accommodation
Request, and four pages of medical records. (Pl.'s Documents in Support (DE 1-1)).
                                                      3




           Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 3 of 13
on its face."' King v. Rubenstein, 825 F.3d 206,214 (4th Cir. 2016) (quoting Bell Atl. Corp. v.

Twombly. 550 U.S. 544, 555, 570 (2007)).

          When considering a motion to dismiss, the court need neither accept a complaint's legal

conclusions drawn from the facts, see Iqbal, 556 U.S. at 679, nor "accept as true unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation

omitted). The court, nevertheless, presumes as true the factual allegations in the complaint and

construes these allegations in the light most favorable to the non-moving party. Albright v.

Oliver, 510 U.S. 266,268 (1994); Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d

250, 255 (4th Cir. 2009). Although the court liberally construes pro se filings, see Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.

1978), all complaints still must contain "more than labels and conclusions," Twombly. 550 U.S.

at 555.

B.        Analysis

          1.       Eleventh Amendment Immunity


          Defendants raise the defense of Eleventh Amendment immunity to plaintiffs claims

against defendants Cameron, Swaim, Ellington, and Ditta in their official capacities regarding

plaintiffs assertions that their actions violated Title II of the ADA and the Rehabilitations Act.

The court agrees and also concludes that any claims against NCDPS are also barred.


          The Eleventh Amendment provides, "The Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another state, by Citizens or any Foreign State." U.S. Const. amend.

                                                 4




               Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 4 of 13
XI. The Eleventh Amendment bars suits against a state or its agencies, unless the state has waived

its immunity, or Congress has exercised its power under § 5 of the Fourteenth Amendment to

pverride that immunity. Will v. Michigan Dep't of State Police, 491 U.S. 58, 66 (1989); Gray v.

Laws, 51 F.3d 426, 430 (4th Cir. 1995). State officials acting in their official capacity are also

protected. Ballenger v. Owens, 352 F.3d 842, 845 (2003).


       Under Title II of the ADA, "no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subject to discrimination by any such entity." 42

U.S.C. § 12132.     Section 504 of the Rehabilitation Act provides that "[n]o otherwise qualified

individual with a disability in the United States ... shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance .... " 29 U.S.C. § 794.

       "Claims under the ADA's Title II and the Rehabilitation Act can be combined for analytical

purposes because the analysis is substantially the same." Seremeth v. Bd. of Cty. Comm'rs, 673

F.3d 333,336 n.1 (4th Cir.2012) (internal quotation marks omitted).


       While North Carolina has not waived its immunity regarding claims brought pursuant to

Title II of the ADA and the Rehabilitation Act, Congress made it applicable to the states and state

agencies, such as state prisons. United States v. Georgia, 546 U.S. 151, 159 (2006) Pa. Dep't of

Corr. v. Yeskey, 524 U.S. 206,210 (1998); Fauconierv. Clarke, 966 F.3d 265,280 (4th Cir. 2020).

However, in abrogating state sovereign authority, Congress must act pursuant to a valid grant of

constitutional authority. Tennessee v. Lane, 541 U.S. 509, 517 (2004); Georgia, 546 U.S. at 159

                                                  5




          Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 5 of 13
("[I]nsofar as Title II [of the ADA] creates a private cause of action for damages against the States

for conduct that actually violated the Fourteenth Amendment, Title II validly abrogates state

sovereign immunity.") Under§ 5 of the Fourteenth Amendment, Congress may abrogate the

States' sovereign immunity in the following two circumstances: (1) for "cause[s] of action for

damages against the States for conduct that actually violates the Fourteenth Amendment, Georgia,

546 U.S. at 159; or (2) for "so-called prophylactic legislation that proscribes facially constitutional

conduct, in order to prevent and deter unconstitutional conduct," Lane, 541 U.S. at 518.


       The Fourteenth Amendment provides, "No state shall ... deprive any person oflife, liberty,

or property, without due process of law; nor deny to any person within its jurisdiction the equal

protection of the laws. U.S. Const. amend. XIV. "[T]he classifications and work assignments

of prisoners in [state] institutions are matters of prison administration, within the discretion of the

prison administrators ... [and] [t]o hold that they are 'within reach of the procedural protections of

the Due Process Clause would place the Clause astride the day-to-day functioning of state prisons

and involve the judiciary in issues and discretionary decisions that are not the business of federal

judges."' Altizer v. Paderick, 569 F.2d 812, 813 (4th Cir. 1978) (quoting Meachum v. Pano, 427

U.S. 215, 228-29 (1976)).      "Broadly speaking, the substantive due process provision of the

Fourteenth Amendment protects against egregious, arbitrary governmental conduct. Only

governmental conduct that shocks the conscience is actionable as a violation of the Fourteenth

Amendment." Young v. City of Mount Ranier, 238 F.3d 567, 574 (4th Cir. 2001) (internal

citations and quotations omitted). In order to state an equal protection claims, a plaintiff must

"'must first demonstrate that he has been treated differently from others with whom he is similarly

situated and that the unequal treatment was the result of intentional or purposeful discrimination."'
                                                  6




          Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 6 of 13
Id. at 730-31 (quoting Morrison v. Garraghty. 239 F.3d 648,654 (4th Cir. 2001)). "When equal

protection challenges arise in a prison context, courts must adjust the level of scrutiny to ensure

that prison officials are afforded the necessary discretion to operate their facilities in a safe and

secure manner. In a prison context, therefore, [the court] must determine whether the disparate

treatment is reasonably related to any legitimate penological interests." Veney v. Wyche, 293

F.3d 726, 732 (4th Cir. 2002) (internal citations and quotations omitted).

        Here, plaintiffs conclusory statements regarding being forced to work a job assignment

are not sufficient to overcome the presumption of reasonableness applied to prison policies, nor

are they sufficient to plausibly allege defendants discriminated against plaintiff because of his

disability.      Accordingly, defendants' conduct does not actually violate the Fourteenth

Amendment.

        An abrogation of sovereign immunity is a valid exercise of Congress' prophylactic

enforcement powers, "if it exhibits 'a congruence and proportionality' between an injury and the

means adopted to prevent or remedy it." Lane, 541 U.S. at 510 (quoting City of Boerne v. Flores,

521 U.S. 507, 520 (1997)). To make such a determination, the court applies the City of Boerne

congruence test, which instructs as follows: (1) identify the constitutional rights Congress sought

to enforce when it enacted Title II; (2) determine whether Congress enacted Title II in response to

a pattern of unconstitutional disability discrimination; and, (3) to determine whether the rights and

remedies created by Title II are congruent and proportional to the constitutional rights it purports

to enforce and the record of constitutional violations cited by Congress. Id. at 510-12; see also

Chase v. Baskerville, 508 F. Supp. 2d 492,499 (E.D.Va.2007) affd on other grounds, 305 F. App'x

135 (4th Cir.2008).

                                                 7




              Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 7 of 13
        Other courts have held that Title II of the ADA does not appropriately abrogate state

sovereign immunity in the prison context. See, e.g., Dom v. Mich. Dep't of Corr., Case No. l:15-

CV-359, 2017 WL 2436997, at *7 (W.D. Mich. June 6, 2017) (prison context); Steele v. Thaler,

Civil Action No. H-09-4076, 2011 WL 739524, at *11 (S.D. Tx. Feb. 22, 2011) (prison context);

Leach v. Owens, No. A-09-CA-421-JN, 2010 WL 5266063, at *5 (W.D. Tx. Dec. 15, 2010) (prison

context). Further, district courts within the Fourth Circuit have found that, in the prison context,

Title II of the ADA fails the third step. See Chase v. Baskerville, 508 F. Supp. 2d 492,499 (E.D.

Va. Aug. 2, 2007); Belk v. Smith, No. 1:10CV724, 2013 WL 5430426 at *9 (M.D.N.C. Sept. 27,

2013). Specifically, in Chase, the court found that there was "little persuasive support for the

proposition that Title II's comprehensive remedial scheme is an appropriately calibrated

enforcement mechanism for the [Fourteenth Amendment] rights and the policy of judicial restraint

in the prison context." Chase, 508 F. Supp. 2d at 501. The court in Chase concluded, "in the

prison setting (1) Title II's goal of accessibility and accommodation is generally not congruent

with the rights it implicates, and (2) Title II's indiscriminate demand for accommodation and

accessibility on pain of money damages is wildly disproportionate to enforcing any constitutional

rights." Id.

        The court came to a similar conclusion in Belk, finding that "[p]ermitting Title II to

abrogate state sovereign immunity as to prisoners seeking only prophylactic enforcement of their

right to be free from irrational disability discrimination... would convert '[s]ervices that had been.

offered purely as a matter of grace' into 'vehicles for liability ... , and it would do so in the context

of a system in which states have significant more leeway in restricting individuals' constitutional

rights." 2013 WL 5430426 at *9. Belk, like Chase, concluded that enforcing the rights created

                                                   8




          Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 8 of 13
by Title II of the ADA "through an abrogation of state sovereign immunity is not a congruent and

proportional response to history of unconstitutional behavior." Id.


       The court agrees with the conclusions reached in Chase and Belk and finds that allowing

plaintiff to enforce his alleged rights under Title II of the ADA and the Rehabilitation Act is not a

congruent and proportional response. Therefore, plaintiffs claims against Cameron, Swaim,

Ellington, and Ditto in their official capacity and those against NCDPS are barred by the Eleventh

Amendment.


       2.       Injunctive Relief

       Defendants argue that plaintiffs claims for injunctive relief are moot, and the court agrees.

"[A]s a general rule, a prisoner's transfer or release from a particular prison moots his claims for

injunctive and declaratory relief with respect to his incarceration there." Rendelman v. Rouse,

569 F.3d 182, 186 (4th Cir.2009); see also Moneyhan v. Keller, 563 F. App'x 256, 258 (4th Cir.

2014) (concluding that the district court correctly determined plaintiffs claim or injunctive relief

was rendered moot by his release).


       Plaintiff was released from custody on August 18, 2019. (Pl.'s Notice of Change of

Address (DE 14)). Plaintiff only asserts harm to himself as a result of being required to work a

job assignment. Any harm plaintiff suffered from being required to work a job assignment ended

at his release. Further, plaintiff has not made any argument that his request for injunctive relief

is not moot.    Without the threat of future harm, plaintiff is not entitled to injunctive relief.

Accordingly, plaintiffs claim for injunctive relief is dismissed as moot.


                                                 9




            Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 9 of 13
       3.      ADA and Rehabilitation Act Claims

       Even if plaintiffs claims against Cameron, Swaim, Ellington, and Ditto in their official

capacity and plaintiffs claims against NCDPS were deemed not to be barred by the Eleventh

Amendment, plaintiffs claims are without merit. Plaintiff alleges defendants violated Title II of

the ADA and Section 504 of the Rehabilitation Act. As stated above, both prohibit discrimination

against people with disabilities. Under Title II of the ADA, "no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subject to discrimination

by any such entity." 42 U.S.C. § 12132.         Section 504 provides that "[n]o otherwise qualified

individual with a disability in the United States ... shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance .... " 29 U.S.C. § 794.

       "Claims under the AD A's Title II and the Rehabilitation Act can be combined for analytical

purposes because the analysis is substantially the same." Seremeth v. Bd. of Cty. Comm'rs, 673

F.3d 333, 336 n.l (4th Cir.2012) (internal quotation marks omitted).            Title II of the ADA

explicitly provides that "[t]he remedies, procedures, and rights" provided under § 504 of the

Rehabilitation Act "shall be the remedies, procedures and rights [that Title II of the ADA] provides

to any person alleging discrimination on the basis of disability .... " 42 U.S.C. § 12133. Although

the statutes have some important differences, including a different "causative link between

discrimination and the adverse action," Baird ex rel. Baird v. Rose, 192 F.3d 462, 469 (4th Cir.

1999), these distinctions are not at issue in this case.



                                                   10




         Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 10 of 13
        In general, a plaintiff seeking recovery for violation of either statute must allege that "(1)

that he has a disability; (2) that he is otherwise qualified for the benefit in question; and (3) that he

was excluded from the benefit due to discrimination solely on the basis of the disability." Baird

ex rel. Baird v. Rose, 192 F.3d 462, 467 (4th Cir. 1999); Fauconier v. Clarke, 966 F.3d 265,276

(4th Cir. 2020) (citing Wicomico Nursing Home v. Padilla, 910 F.3d 739, 750 (4th Cir. 2018)).

A condition may quality as a "disability" if the condition "substantially limits one or more major

life activities." 42 U.S.C. § 12102; 29 U.S.C. § 705(20)(B).

        Plaintiff stated that he has been diagnosed with diabetes and back problems, and while he

did not explicitly state that he had been diagnosed with HIV, from the information plaintiff

included in his response, it appears he may have been diagnosed with HIV as well. (Pl.'s Resp.

(DE 35) at 1-2). Otherwise, plaintiff failed to include any facts that would tend to support his

claims. In fact, plaintiff fails to allege at all that he was excluded from a benefit, for example a

program or activity due to his disability. Plaintiff failed to address facts regarding his alleged job

assignment and any information regarding how his disability prevented him from performing his

work assignment. Liberally construed, these allegations fall short of the requisite showings.

       To the extent plaintiff seeks money damages against defendants Cameron, Swaim,

Ellington, and Ditto in their individual capacity, neither the ADA nor the Rehabilitation Act

provide causes of action against defendants in their individual capacities. Garcia v. S.U.N.Y.

Health Sciences Ctr., 280 F.3d 98, 107 (2d Cir.2001); Barnes v. Young, 565 F. App'x 272, 272

(4th Cir. 2014); Moneyhan, 563 F. App'x at 258; Badillo v. Thorpe, 158 F. App'x 208,211 (11th

Cir. 2005).

       Accordingly, plaintiff has failed to state a claim upon which relief can be granted on his

                                                   11




         Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 11 of 13
claims that the actions of defendants Cameron, Swaim, Ellington, and Ditto, sued in their official

capacity, and defendant NCDPS violated Title II of the ADA and§ 504 of the Rehabilitation Act.

Thus, plaintiffs ADA and Rehabilitation Act claims against defendants Cameron, Swaim,

Ellington, and Ditto in their official capacity, and claims against defendant NCDPS are dismissed.

3.     1983 Claims

       Section 1983 provides a cause of action for alleged constitutional violations. To establish

a claim under § 1983, a plaintiff must prove: " (1) the violation of a right secured by the

Constitution and laws of the United States, and (2) that the alleged deprivation was committed by

a person acting under the color of state law." Williams v. Studivent, No. 1:09CV414, 2012 WL

1230833, at *4 (M.D.N.C. 12 Apr. 2012) (citing West v. Atkins, 487 U.S. 42, 48 (1988)). To

show that a defendant acted under the color of state law, " ' [t]he person charged must either be a

state actor or have a sufficiently close relationship with state actors such that a court would

conclude that the non-state actor is engaged in the state' s actions."' Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615-16 (4th Cir. 2009) (quoting DeBauche v. Trani, 191 F.3d 499,

506 (4th Cir. 1999)).

       Plaintiff asserts that defendants violated his Fourteenth Amendment rights by requiring

him to work on a job assignment although he was allegedly disabled. As stated above, plaintiff

has failed to allege facts constituting a Fourth Amendment rights violation. Accordingly, his

Fourteenth Amendment claim pursuant to 42 U.S.C. § 1983 is dismissed.

                                        CONCLUSION

Based on the foregoing, defendants' motion to dismiss (DE 26) is GRANTED and plaintiffs

claims against are DISMISSED WITH PREJUDICE. The clerk is DIRECTED to close this

                                                12




         Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 12 of 13
case, and to amend the caption as set forth in footnote one.

       SO ORDERED, this the      ~cs
                                    :tt=day of September, 2020.

                                              2kJ~fV1~il
                                             RICHARD E. MYERS II
                                             UNITED STATES DISTRICT JUDGE




                                                13




         Case 5:19-ct-03012-M Document 38 Filed 09/30/20 Page 13 of 13
